       Case 3:19-cv-06694-LB Document 117 Filed 05/06/21 Page 1 of 7



 1   KEKER, VAN NEST & PETERS LLP
     BENJAMIN BERKOWITZ - # 244441
 2   bberkowitz@keker.com
     KHARI J. TILLERY - # 215669
 3   ktillery@keker.com
     ANJALI SRINIVASAN - # 304413
 4   asrinivasan@keker.com
     RYLEE KERCHER OLM - # 318550
 5   rolm@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Defendant
     TWITTER, INC.
 9
                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN FRANCISCO DIVISION
12
     OMAR ABDULAZIZ,                                    Case No. 3:19-cv-06694-LB
13
                    Plaintiff,                          JOINT STATUS REPORT
14
               v.                                       Dept.:      Courtroom B- 15th Floor
15                                                      Judge:      Hon. Laurel Beeler
     TWITTER, INC.; McKINSEY & CO.,
16                                                      Date Filed: October 18, 2019
                    Defendants.
17                                                      Trial Date: None Set
18

19

20

21

22

23

24

25

26

27

28


                                        JOINT STATUS REPORT
                                        Case No. 3:19-cv-06694-LB
     1679380
       Case 3:19-cv-06694-LB Document 117 Filed 05/06/21 Page 2 of 7



 1             In response to the Court’s April 30, 2021 order directing the parties to submit a joint status

 2   report, Plaintiff Omar Abdulaziz and Defendant Twitter, Inc. respectfully submit the following

 3   statements:

 4             DEFENDANT’S POSITION

 5             On April 14, 2021, Plaintiff’s counsel informed Twitter via email that they had “not heard

 6   back from [their] client for some time now despite attempts to contact him.” In the same

 7   correspondence, Plaintiff’s counsel requested a 10-day extension of their deadline to file

 8   Plaintiff’s Fourth Amended Complaint—then due April 19—due to the need to confer with their

 9   client to confirm facts for that anticipated amended pleading. Counsel for Twitter responded that

10   Twitter was agreeable to extending Plaintiff’s deadline to April 29 to file his Fourth Amended

11   Complaint, provided that Plaintiff’s counsel inform the Court of their inability to reach their client

12   despite their attempts to contact him. However, Plaintiff’s counsel did not agree to inform the

13   Court of those circumstances.

14             On April 19, Plaintiff’s counsel elected to file their Fourth Amended Complaint without

15   further extension and without informing Twitter of whether they had been able to reach their

16   client. On April 20 and again on April 27, 2021, Twitter contacted Plaintiff’s counsel to ask

17   whether they had been able to re-establish contact with their client. Plaintiff’s counsel would not

18   confirm whether or not they had been able to re-establish contact with their client. On April 28,

19   Plaintiff’s counsel responded to Twitter’s inquiries, once again without confirming whether or not

20   they had been able to reach their client, instead merely stating “we believe this issue is now moot

21   in light of our filing the Fourth Amended Complaint.”

22             On April 29, based upon Plaintiff’s counsel’s April 14 representation that they had been

23   unable to contact their client and their subsequent refusals to inform the Court of that fact or to

24   provide Twitter with any confirmation regarding whether they had been able to re-establish

25   contact with their client, Twitter filed a Notice of Plaintiff’s Counsel’s Inability to Contact

26   Plaintiff and Request for Order to Show Cause. On April 30, the Court directed the parties to

27   confer and submit a joint status report.

28             //

                                                         1
                                             JOINT STATUS REPORT
                                             Case No. 3:19-cv-06694-LB
     1679380
         Case 3:19-cv-06694-LB Document 117 Filed 05/06/21 Page 3 of 7



 1             On May 2, 2021, for the first time, Plaintiff’s counsel informed Twitter that they had been

 2   in contact with Plaintiff “both before and after” the evening of April 29. Plaintiff’s counsel did

 3   not indicate when they had re-established contact with their client—i.e., whether it was before or

 4   after the April 19 filing of the Fourth Amended Complaint—and also did not explain why they

 5   had refused to answer Twitter’s questions about whether they had been able to re-establish

 6   contact with their client.

 7             On May 5, 2021, counsel for the parties conferred via telephone and Twitter’s counsel

 8   inquired as to when Plaintiff had re-established contact with his counsel. Plaintiff’s counsel

 9   responded that Twitter should serve Plaintiff with interrogatories if it wanted to know the date

10   when Plaintiff had re-established contact with his counsel and that Plaintiff would seek a

11   protective order to prevent Twitter from learning this information. Plaintiff’s counsel refused to

12   answer Twitter’s counsel’s questions about when they had re-established contact and whether

13   they had re-established contact with Plaintiff before or after the April 19 filing of Plaintiff’s

14   Fourth Amended Complaint. Plaintiff’s counsel also did not explain why they had refused to

15   provide such information to Twitter prior to May 2.1

16             Notwithstanding the above, in light of Plaintiff’s counsel’s May 2, 2021 representation
17   that they now have been able to reestablish contact with their client, Twitter has agreed that it will
18   withdraw its request to for an order to show cause pursuant to Rule 41(b), and hereby withdraws
19   that request. It is also counsel for Twitter’s hope that the parties will be able to work more
20   cooperatively in the future to resolve such issues without the need of Court intervention.

21             PLAINTIFF’S POSITION

22       1. Plaintiff has in fact been in communication with his counsel both before and after
23
     Defendant’s recent baseless filing.
24

25   1
       In paragraph 6 of Plaintiff’s statement below, Plaintiff suggests that providing this information
26   to Twitter’s counsel may have “endangered” Plaintiff. However, Twitter’s counsel did not
     request any information regarding Plaintiff’s whereabouts or otherwise implicating his security.
27   Twitter’s counsel asked only whether Plaintiff’s counsel had been able to re-establish contact
     with him. Moreover, prior to May 5, 2021, Plaintiff’s counsel had never suggested to Twitter that
28   merely providing information about whether they had re-established contact with their client
     would implicate any security concerns.
                                                        2
                                             JOINT STATUS REPORT
                                             Case No. 3:19-cv-06694-LB
     1679380
       Case 3:19-cv-06694-LB Document 117 Filed 05/06/21 Page 4 of 7



 1       2. Defendant’s claims that (a) “it appears” that the Fourth Amended Complaint was filed
 2   without confirmation of the facts contained therein and (b) that Plaintiff has decided “to no longer
 3
     participate with his counsel in this litigation” are at best erroneous and at worse false.
 4
         3. Plaintiff has not missed a deadline nor has any court order been disobeyed.
 5
     There is not any possible legitimate basis beyond what “appears” to the Defendant for the
 6

 7   groundless assertions that Twitter has made.

 8       4. Defendant sped to file its Notice of Plaintiffs’ Counsel’s Inability to Contact Plaintiff and

 9   Request for Order to Show Cause less than a day after Plaintiff’s counsel had told defendant’s
10
     counsel that Plaintiff’s counsel thought that the issue was moot. Defense counsel never notified
11
     Plaintiff’s counsel of their intent to file such a Notice and never sought to confer with Plaintiff’s
12
     counsel about this. When asked, on May 5, 2021 why Defense counsel was in such haste to file
13
     the notice and request for an order to show cause, Defense counsel merely stated that the inquiries
14

15   in their prior emails seemed sufficient.

16       5. When asked about what strikes the Plaintiff as defendant’s undue haste in filing such a
17   Notice just fifteen days after Plaintiff’s counsel had reported an interruption of communication,
18
     Defendant relied Upon the cases referred to in its Notice. (Dismissal appropriate more than three
19
     months [and possibly nine months] after Plaintiff’s counsel lost touch with his client) M.J.V. v.
20
     City of Avenal 2019 U.S. Dist. LEXIS 165790 (E.D. Cal. Sept. 25, 2019) and dismissal
21

22   appropriate twelve weeks after Plaintiffs’ counsel reported this. Xiufang Situ v. Leavitt 2006

23   U.S.Dist. LEXIS 94391 Slip op. at pp. 8-9 (N.D. Cal. December. 18, 2006).

24       6. Plaintiff entirely disagrees with Defendant’s claim that “Plaintiff’s counsel also did not
25   explain why they had refused to provide such information to Twitter prior to May 2”. Defendant
26
     fails to mention that Plaintiff reminded Defense counsel that Twitter admits that it has already
27
     been infiltrated by spies from the Kingdom of Saudi Arabia which the United Nations has
28

                                                        3
                                            JOINT STATUS REPORT
                                            Case No. 3:19-cv-06694-LB
     1679380
       Case 3:19-cv-06694-LB Document 117 Filed 05/06/21 Page 5 of 7



 1   implicated in the murder of Jamal Khashoggi. Defendant also fails to mention that Plaintiff has
 2   reported a worsening security situation since the Canadian government has identified Saudi
 3
     assassination squads that have (at least) twice tried to enter the country with Plaintiff as one of
 4
     their two targets. Defendant also failed to mention that Plaintiff’s counsel offered to more fully
 5
     describe the security problems to the Court in camera if the Court finds it necessary, but that it
 6

 7   endangered Plaintiff to do more than that since it was not known how many KSA spies remained

 8   in Defendant’s employ, and since the Royal Court of Saudi Arabia was by far the largest single

 9   Twitter stockholder.
10
         7. After Plaintiff demanded that Twitter withdraw its Notice of Plaintiff’s Counsel’s Inability
11
     to Contact Plaintiff and Request for an Order to Show Cause why the Action should be dismissed
12
     pursuant to Federal Rule of Civil Procedure 41(b) and notified Twitter that he was reserving all
13
     rights pursuant to Federal Rule of Civil Procedure 11 and 28 U.S. Code §1927, Twitter agreed to
14

15   withdraw its Rule 41(b) request.

16       8. Plaintiff’s position is that Twitter’s filing of the Notice and Request for OSC was entirely
17   inappropriate under the circumstances (e.g. that the Fourth Amended Complaint had been timely
18
     filed, no deadlines had been missed and there was no extended period of Mr. Abdulaziz not
19
     responding to Plaintiff’s counsel).
20

21

22                                                            Respectfully submitted,
     Dated: May 6, 2021                                       KEKER, VAN NEST & PETERS LLP
23

24
                                                       By:    /s/ Benjamin Berkowitz
25                                                            BENJAMIN BERKOWITZ
                                                              KHARI J. TILLERY
26                                                            ANJALI SRINIVASAN
                                                              RYLEE KERCHER OLM
27
                                                              Attorneys for Defendant
28                                                            TWITTER, INC.

                                                       4
                                            JOINT STATUS REPORT
                                            Case No. 3:19-cv-06694-LB
     1679380
       Case 3:19-cv-06694-LB Document 117 Filed 05/06/21 Page 6 of 7



 1   Dated: May 6, 2021                             KLEIMAN / RAJARAM
 2

 3                                           By:    /s/ Mark A. Kleiman
                                                    MARK A. KLEIMAN
 4
                                                    Attorneys for Plaintiff
 5                                                  OMAR ABDULAZIZ

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             5
                                  JOINT STATUS REPORT
                                  Case No. 3:19-cv-06694-LB
     1679380
       Case 3:19-cv-06694-LB Document 117 Filed 05/06/21 Page 7 of 7



 1                                              ATTESTATION

 2             Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the

 3   filing of this document has been obtained from the other signatories.

 4
     Dated: May 6, 2021                                      /s/ Benjamin Berkowitz
 5                                                           BENJAMIN BERKOWITZ
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         6
                                             JOINT STATUS REPORT
                                             Case No. 3:19-cv-06694-LB
     1679380
